Citation Nr: 0525849	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  04-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from February 1973 to January 
1979.  Subsequent service with the National Guard has been 
reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Augusta, Maine, that, in pertinent part, denied the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical and lay evidence on file.  
Therefore, the claim is remanded so that a VA medical 
examination and related development may be performed.  

A review of the record discloses that service connection is 
in effect for:  A right foot disability, rated as 30 percent 
disabling from January 25, 2002; severe degenerative joint 
disease of the right knee, rated as 20 percent disabling from 
January 25, 2002; severe degenerative joint disease of the 
left knee, rated as 20 percent disabling from January 25, 
2002; and loss of motion of the middle finger, rated as 
noncompensably disabling from December 1, 1992.  With 
consideration of the bilateral factor, a 60 percent combined 
rating has been in effect since January 25, 2002.  The 
veteran also has a low back disorder for which service 
connection is not in effect.  

When the veteran was accorded an examination of the joints by 
VA in June 2003, there was no mention by the examiner of the 
impact of the service-connected disabilities on the veteran's 
ability to obtain or maintain some form of gainful 
employment.  The examination report was without reference to 
the impact of the veteran's nonservice-connected back 
disorder on his ability to work.  

As noted by the veteran's accredited representative, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a clear explanation of a denial of a total 
rating based on individual unemployability requires an 
analysis of the current degree of unemployability 
attributable to service-connected disability as compared to 
the degree of unemployability attributable to nonservice-
connected conditions.  See Cathell v. Brown, 8 Vet. App. 539 
(1995).  

A review of the record with regard to the veteran's work 
history reflects at the time of examination by VA in August 
2002, the veteran indicated that he worked for UPS for about 
two years from 1979 to 1981, but lost his job when he 
contracted an infection in the right great toe.  He stated he 
had not been able to return to UPS.  He added that he applied 
to the San Diego, California, Police Department and "got as 
far, along (sic) in the hiring process, as investigation of 
his medical records and he was not called back."  No 
information from UPS or from the San Diego Police Department 
is of record.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and private, 
who have treated him for his various 
disabilities since 2003.  After signing 
any necessary releases, any records 
indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain any records identified by the 
veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are to 
be notified of any unsuccessful efforts 
in this regard and afforded an 
opportunity to submit the identified 
records.  

2.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation based on 
Unemployability) and be asked to complete 
the form in as much detail as possible.  
He should specifically be asked to 
provide specific information with regard 
to his attempts to obtain employment with 
the San Diego, California, Police 
Department and the United Postal Service.  

3.  The veteran should be afforded 
general medical and orthopedic 
examinations by VA to ascertain the 
current nature and extent of impairment 
attributable to his service-connected and 
nonservice-connected disabilities.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner or examiners should opine as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
obtain and maintain some form of gainful 
employment.  

4.  Then, VA should readjudicate the 
claim for a total rating based on 
unemployability.  If the benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final outcome 
warranted.  The veteran is reminded that the duty to assist 
him in developing facts and evidence pertinent to his claim 
is not a one-way street.  It is the responsibility of 
veterans to cooperate with VA.  Should he fail to report for 
any examinations scheduled in conjunction with his claim and 
should he fail to cooperate during the course of that 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



